WICKERSHAM, District Judge.
Upon an examination of the pleadings, evidence, and brief of the defendant Ross, I am satisfied:
1. That section 98 of the Civil Code of Alaska (Act June 6, 1900, c. 786, 31 Stat. 505) applies to the recording of mortgages, as well as to deeds and other conveyances. Watson v. Dundee Co., 12 Or. 474, 8 Pac. 548.
2. That the mortgage given by Holt to the plaintiff, Nestor, on June 30, 1900, and which was not recorded until August 2 and 6, 1900, and several days subsequent to the conveyance by Holt to Chapman and Ross, who took their deed in good faith, for value, and without any notice of the existence of the Nestor mortgage, is void as against the said subsequent conveyances.
"3. That the option given by Ross to Holt did not create the relation of debtor and creditor between them, and Ross’ deed from Chapman was not considered as a mortgage in favor of Holt, nor was it converted into a mortgage by the option given by Ross to Holt. These conclusions dispose of the matters in issue in favor of the defendant Ross, and findings of fact and conclusions of law in his favor may. be prepared for signature by his attorney.